UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)November 24, 2010 CONSTELLATION BRANDS, INC.­ (Exact name of registrant as specified in its charter) Delaware 001-08495 16-0716709 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 207 High Point Drive, Building 100, Victor, NY14564 (Address of Principal Executive Offices)(Zip Code) Registrant’s telephone number, including area code (585) 678-7100 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. The calculation period under Constellation Brands, Inc.’s (“Constellation’s”) previously announced accelerated stock buyback transaction was completed on November 24, 2010 and, on November 30, 2010, Constellation received the remaining number of shares which it was entitled to receive under that transaction.On December 1, 2010, Constellation issued a news release announcing the completion of such transaction.A copy of such release is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. References to Constellation’s website in the release do not incorporate by reference the information on such website into this Current Report on Form 8-K and Constellation disclaims any such incorporation by reference.The information in the news release attached as Exhibit 99.1 is incorporated by reference into this Item 7.01 in satisfaction of the public disclosure requirements of Regulation FD.This information is “furnished” and not “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, and is not otherwise subject to the liabilities of that section.It may be incorporated by reference in another filing under the Securities Exchange Act of 1934 or the Securities Act of 1933 only if and to the extent such subsequent filing specifically references the information incorporated by reference herein. Item 9.01. Financial Statements and Exhibits. (a) Financial statements of businesses acquired. Not applicable. (b) Pro forma financial information. Not applicable. (c) Shell company transactions. Not applicable. (d) Exhibits. The following exhibit is furnished as part of this Current Report on Form 8-K: Exhibit No. Description News Release of Constellation Brands, Inc. dated December 1, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:December 1, 2010 CONSTELLATION BRANDS, INC. By: /s/ Robert Ryder Robert Ryder Executive Vice President and Chief Financial Officer INDEX TO EXHIBITS Exhibit No. Description UNDERWRITING AGREEMENT Not Applicable. PLAN OF ACQUISITION, REORGANIZATION, ARRANGEMENT, LIQUIDATION OR SUCCESSION Not Applicable. ARTICLES OF INCORPORATION AND BYLAWS Not Applicable. INSTRUMENTS DEFINING THE RIGHTS OF SECURITY HOLDERS, INCLUDING INDENTURES Not Applicable. CORRESPONDENCE FROM AN INDEPENDENT ACCOUNTANT REGARDING NON-RELIANCE ON A PREVIOUSLY ISSUED AUDIT REPORT OR COMPLETED INTERIM REVIEW Not Applicable. CODE OF ETHICS Not Applicable. LETTER RE CHANGE IN CERTIFYING ACCOUNTANT Not Applicable. CORRESPONDENCE ON DEPARTURE OF DIRECTOR Not Applicable. OTHER DOCUMENTS OR STATEMENTS TO SECURITY HOLDERS Not Applicable. CONSENTS OF EXPERTS AND COUNSEL Not Applicable. POWER OF ATTORNEY Not Applicable. ADDITIONAL EXHIBITS News Release of Constellation Brands, Inc. dated December 1, 2010. XBRL-RELATED DOCUMENTS Not Applicable. INTERACTIVE DATA FILE Not Applicable.
